Shirley Hale Mathis, as
                                                                Temporary Guardian of the
                                                               Estate of Carlos Y. Benavides,
                                                                Jr., Carlos Y. Benavides III,


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 8, 2014

                                    No. 04-13-00186-CV

                                  Leticia R. BENAVIDES,
                                          Appellant

                                               v.

Shirley Hale MATHIS, as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr., Carlos
 Y. Benavides III, Tomas Benavides and Ana B. Galo, as Co-Trustees of the Benavides Family
                                      Mineral Trust,
                                        Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVQ-000427-D4
                        Honorable Oscar J Hale, Jr., Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patrick O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       The court has considered the Appellant's Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court